IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 165 MAL 2016
                                         :
                    Respondent           : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
VIDEL LAMONT LITTLE,                     :
                                         :
                    Petitioner           :



                                    ORDER



PER CURIAM

     AND NOW, this 7th day of September, 2016, the Petition for Allowance of Appeal

is DENIED.